



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Labelle, 2014
    ONCA 77

DATE: 20140128

DOCKET: C56173

Feldman, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Labelle

Appellant

Delmar Doucette, for the appellant

Mabel Lai, for the respondent

Heard and released orally: January 17, 2014

On appeal from the conviction entered on August 27, 2010
    by Justice Timothy A. Culver of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant was charged on two separate informations arising out of
    the same events. On one he was charged with attempt to obstruct justice, threatening
    to cause bodily harm and breach of recognizance. The other involved drug offences
    and a breach of probation. He was tried on the first information by Justice
    Culver. The only witness was Mr. Baner. The appellant did not testify. He was
    convicted on all counts.

[2]

In the second trial Mr. Baner testified and the appellant also testified
    before Justice Agro. In that case the appellant was acquitted. The trial judge found
    that she believed the appellant and effectively disbelieved Mr. Baner. The
    evidence in the second trial overlaps significantly with that in the first
    trial.

[3]

The appellant appeals his convictions on the first trial, on two grounds:
    1) that the reasons of the trial judge were inadequate, and 2) ineffective
    assistance of counsel.

[4]

The second ground is based on the allegation of the appellant that his
    lawyer did not advise him that it was his decision whether to testify and that
    he agreed not to testify because that was what his lawyer told him to do and he
    believed he had no choice.

[5]

In our view this appeal must succeed on the first ground. The trial
    judges reasons were brief. That is not the basis of our finding of error. The
    trial judge is entitled to be brief. The difficulty is that the evidence of Mr.
    Baner was inconsistent and confused. The trial judge acknowledged those
    problems but essentially discounted them without giving an explanation of why
    he did so and why he was satisfied beyond a reasonable doubt.

[6]

In
R. v. Vuradin
, [2013] S.C.J. No. 38, a recent decision of
    the Supreme Court of Canada dealing with the sufficiency of reasons, the
    Supreme Court stated the test at para. 15 as follows: The core question in
    determining whether the trial judges reasons are sufficient is the following:
    Do the reasons, read in context, show why the judge decided as he did on the
    counts relating to the complainant? See also
R. v. Dinardo
, [2008] 1
    S.C.R. 788, at paras. 126-129.

[7]

In our view the reasons for conviction in this case do not meet the test
    set out in
Vuradin
. It is not clear how the trial judge resolved the
    problems with the complainants testimony. In our view the appeal must be
    allowed on this ground and a new trial ordered on all three counts.

[8]

Dealing with ground 2), the fresh evidence does not satisfy us on the
    balance of probabilities that the trial counsel did not advise the appellant
    that whether to testify was his own decision. We would not give effect to the
    ineffective assistance of counsel ground.

K. Feldman J.A.

J. MacFarland J.A.

S.E. Pepall J.A.


